Citation Nr: 1506097	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-02 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right knee replacement due to arthritis.

2.  Entitlement to service connection for left knee replacement due to arthritis.

3.  Entitlement to a higher initial rating for lumbosacral degenerative disc disease (DDD) with lumbar spinal stenosis with spondylolisthesis at L4-L5 and degenerative changes status post surgical repair, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2012 and July 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran also disagreed with the rating assigned when the RO granted service connection for posttraumatic stress disorder in February 2012.  However, he did not include the issue in his January 2013 substantive appeal (VA Form 9).  Consequently, the issue is not before the Board.  

The RO issued a June 2013 rating decision (VBMS) in which it granted service connection for right lower extremity radiculopathy.  It continued the 10 percent rating for left lower extremity radiculopathy.  It denied service connection for left upper extremity peripheral neuropathy, right upper extremity peripheral neuropathy, multiple sclerosis (MS) with residuals, and osteopenia.  It also denied entitlement to a total disability due to individual unemployability (TDIU).  The Veteran did not file a notice of disagreement with regards to this rating decision.  Consequently, these issues are not before the Board.  

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Veteran had a TDIU claim that was raised by the record as a result of his increased rating claim for lumbosacral DDD.  Since the Veteran has withdrawn the increased rating claim, the TDIU claim is no longer raised by the record.  Consequently, it is not before the Board.  The Board notes that the Veteran submitted a February 2014 correspondence in which he stated that he had an open claim for TDIU.  The Board notes that he did have an open claim in February 2014.  However, since he did not file a notice of disagreement in response to the June 2013 rating decision, the June 2013 rating decision has become final.  

The Veteran presented testimony at a Board hearing in June 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  A right knee disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

2.  A left knee disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

3.  On February 6, 2014, prior to the promulgation of a decision, the Board received notification from the appellant, that a withdrawal of the issue of entitlement to an increased rating for lumbosacral DDD with lumbar spinal stenosis with spondylolisthesis at L4-L5 and degenerative changes status post surgical repair, was requested.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for right knee replacement due to arthritis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for an award of service connection for left knee replacement due to arthritis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for withdrawal of an appeal of the issue of entitlement to an increased rating for lumbosacral DDD with lumbar spinal stenosis with spondylolisthesis at L4-L5 and degenerative changes status post surgical repair, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a March 2012 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his bilateral knee disabilities.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon have not been met in this case as the evidence of records fails to suggest that a bilateral knee disability, first reported many years post service, had its onset in service or is otherwise related thereto.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Board hearing the undersigned identified the issue, and sought information as to treatment to determine whether all relevant records had been obtained.  Testimony was sought that would help establish the elements of the Veteran's claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  However, service connection can only be granted solely on a continuity basis for chronic diseases under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At the Veteran's June 2014 Board hearing, he testified that his knees bothered him during service as a result of kneeling for long periods of time while loading ammunition onto the floor of the armored personnel carrier (Transcript, pgs. 3-6).  He stated that there was no doctor in the field, but he talked to a medic about it.  He also stated that he was sent Ben-Gay via care packages (Transcript, p. 6).  He stated that he experienced swelling and clicking in his knees during service (Transcript, p. 6).  He did not complain about his knees at discharge because he wanted out and was afraid that if he complained about his knees, he would not be discharged (Transcript, pgs. 6-7).  He stated that after separation from service, he went to local doctors in New York city, and he was given pain medications and physical therapy.  He did not believe the practices were in existence anymore (Transcript, p. 7).  

The Veteran's wife testified that upon returning from service, the Veteran had painful and swollen knees, and his mother would apply Ben-Gay to them.  He also wore Ace bandages around his right knee.  She stated that this was a constant problem, but the Veteran was a dedicated employee and was afraid to seek additional treatment because he felt it might jeopardize his career (Transcript, pgs. 7-8, 10).  She stated that sometime in the 1980s, the Veteran underwent a laparoscopy and some physical therapy (Transcript, pgs. 7-8).  She believed that this treatment was performed by Dr. S.T., the orthopedic surgeon in Denver (Transcript, p. 9).  She stated that the records in the claims file only date back to 2001; but the Veteran stated that additional records are not available (Transcript, pgs. 10-12). 

The service treatment records fail to reflect any findings attributable to a knee disability.  Upon separation from service, the Veteran completed a June 1970 Report of Medical History in which he denied, by checked box, having had swollen or painful joints; a "trick" or locked knee; arthritis or rheumatism; or bone, joint, or other deformity.  He did, however, check "yes" for mumps; ear, nose, or throat trouble; skin disease; tumor, growth, cyst, or cancer; venereal disease; recent gain or loss of weight; and back trouble.  The service treatment records reflect that the Veteran sought treatment on more than 30 occasions, but never for any knee complaints.      

The first post service medical record reflecting knee disabilities is dated June 2001.  The June 2001 treatment report is from Dr. S.T.  Despite the contention that the Veteran was treated by Dr. S.T. sometime in the 1980s, the June 2001 treatment report indicates that this is the first time that the Veteran sought treatment with Dr. S.T. (the report states that the Veteran was referred to Dr. S.T. by Dr. D.F., and there is no reference to any prior treatment by Dr. S.T.).  Moreover, the Board notes that when the Veteran submitted an Authorization and Consent form (Form 21-4142) for Dr. S.T., he indicated that treatment with him began in June 2001.  The June 2001 treatment report reflects that the Veteran has had right knee discomfort for "multiple years" and that he has had two previous right knee arthroscopies in the past 6 years.  Dr. S.T. initially recommended conservative treatment.  However, in November 2002, the Veteran underwent a left knee hemiarthroscopy, and in November 2003, he underwent a left knee hemiarthroscopy.  In June 2004, the Veteran underwent bilateral knee x-rays that were described as "excellent."  There are no further treatment reports from Dr. S.T.

A June 2013 treatment report from Dr. D.R.J. (in manila medical folder) reflects that the Veteran reported a 20 year history of right knee pain with an exacerbation of pain ten months earlier.  The report noted knee surgeries in 2002 but made no mention of treatment in the 1980s.  

The Veteran submitted a February 2014 lay statement from B.T. (in manila medical folder).  He stated that he is a Vietnam Veteran who has known the Veteran for over 40 years.  B.T. stated that he worked with the Veteran in two separate companies and that he often noticed that the Veteran was in discomfort and pain.  When he asked about it, the Veteran attributed the discomfort to his tour of duty in Vietnam.  After having seen the Veteran recently, B.T. opined that the Veteran's physical disabilities are related to Vietnam.  

The Veteran submitted an undated statement at his Board hearing (in manila medical folder).  It in, he stated that in January 1968, he was involved in intense physical activities including forced marches (10 to 20 miles) while carrying gear weighing in excess of 50 pounds.  He also participated in low crawling, with constant impact to his knees.  He stated that from March 1968 to July 1968, he was preparing for deployment to Vietnam and that there was constant stress on his knees when his squad car rode through mountain trails and unstable landscapes.  He stated that it was like being tossed around in a big tin can, and that he was very sore and bruised.  He stated that in July 1968, he deployed to Vietnam.  While there, he mounted 50 caliber machine guns and loaded boxes of ammunition (weighing 40 pounds) onto the floor of their Armored Personnel Carriers (APCs).  He stated that this work was done on his knees, and the process was repeated once or twice a week for the full year he was in Vietnam.  He stated that in July 1969, he returned to the United States and his knees were still constantly under stress as he was conducting maintenance on APCs and climbing in and out of the vehicles.  

Finally, the Veteran submitted a Knee and Lower Leg Conditions Disability Benefits Questionnaire (in manila medical folder).  When asked about the Veteran's past history (including onset and course of the disability), the examiner (Dr. J.X.) stated only that the Veteran was status post bilateral partial knee arthroplasties in 2002/2003 and that he continues to have pain and limited mobility.  Dr. J.X. then stated that it was more likely than not that the Veteran's bilateral knee pain is due to military service, specifically combat duty.

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The first of these elements, current disability is clearly demonstrated in the record, as noted above.  

It is the second and third elements where the Veteran's claim falls short.  With regard to the second element, the Veteran has claimed that his knees began to bother him during service, and that he has had symptoms ever since service.  However, the service treatment records fail to reflect any findings attributable to a knee disability.  Although the service treatment records lack the documentation sufficient to identify a chronic knee disability, service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d) . 

However, in this case, the preponderance of the evidence is against a finding of continuity of symptomatology. 

At the outset, the Board notes the gap of approximately 30 years between the Veteran's separation from service and the first documented treatment of a knee disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)). Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.  

The Veteran testified that he reported his painful knees to a medic during service.  The service treatment records reflect that the Veteran sought treatment on numerous occasions (there are medical entries in October 1967, November 1967, January 1968, June 1968, July 1968, August 1968, October 1968, November 1968, January 1969, February 1969, May 1969, July 1969, September 1969, October 1969, December 1969, February 1970, and July 1970), but never for a knee disability.  The Veteran readily admitted that he did not report any knee disability at discharge. He testified that the reason for not reporting it was the fact that he was afraid that he would not be discharged.  As noted above, he specifically denied having had swollen or painful joints; a "trick" or locked knee; arthritis or rheumatism; or bone, joint, or other deformity.  The Veteran has failed to reconcile the fact that he denied a chronic knee disability because he wanted to exit the service, but then reported seven other disabilities (mumps; ear, nose, or throat trouble; skin disease; tumor, growth, cyst, or cancer; venereal disease; recent gain or loss of weight; and back trouble) on the same Report of Medical History.  

Additionally, the Veteran and his wife reported that he underwent a laparoscopy and some physical therapy with Dr. S.T. in the 1980s.  However, on the Veteran's Authorization and Consent Form, he stated that he began treating with Dr. S.T. in 2001.  Moreover, the records received from Dr. S.T. indicate that he did not begin treating him until June 2001.  The reports did not mention any laparoscopy or physical therapy in the 1980s.   

A June 2013 treatment report from Dr. D.R.J. reflects that the Veteran reported a 20 year history of right knee pain.  This would place the onset of knee pain at approximately 1993 (or 23 years after service).  Moreover, the reports did not mention any laparoscopy or physical therapy in the 1980s.  The Board notes that statements made during medical treatment are generally regarded as highly reliable and thus this evidence is deemed to hold significant probative weight.  

Finally, it is noted that the Veteran did not file a claim of service connection for a knee disability until 201, many decades after he separated from service.  Had he been experiencing chronic knee problems since service it would be reasonable to expect that he would have filed a claim sooner.  Indeed, in 1971, he sought service connection for a pilonidal cyst.  In September 2004, he filed increased claims for a pilonidal cyst and a skin condition, and filed a service connection claim for numbness in his lower back.  Thus, he was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for a knee disability at these times very strongly suggests that he was not indeed experiencing any symptoms.    

For the above reasons continuity of symptomatology is not demonstrated here.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that a knee disability is related to the Veteran's active service, then an award of service connection would be appropriate.

With respect to the third element of service connection, the Board acknowledges that the Veteran submitted a May 2014 nexus opinion from Dr. J.X.  However, the opinion was unaccompanied by any specific explanation or reasoning and is therefore inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

Moreover, the initial inquiry in determining probative value of an opinion is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  In this case, there is no indication that Dr. J.X. examined the claims file.  The only medical history referenced by Dr. J.X. was the Veteran's arthroplasties in 2002 and 2003.  Even the manner in which the Veteran alleges to have injured his knees is absent from the report.  Instead, Dr. J.X. attributed the knee disabilities to combat duty (as opposed to trauma to the knees while loading ammunition onto APCs, forced marches, etc.).   

As noted above, the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his knee disabilities because the standards of McLendon have not been met in this case.  The evidence of record fails to suggest that knee disabilities, first reported many years post service, had their onset in service or are otherwise related thereto. In so finding, the Board notes that the favorable opinion discussed above is devoid of probative value and in and of itself does not compel the need for an examination.  

The Veteran himself believes that his knee disabilities are related to service.  He is competent to describe symptoms of these knee disabilities.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of knee replacements falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements (as well as the statements of his wife and B.T.) as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for right and left replacements due to arthritis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Lumbosacral spine

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in a February 2014 correspondence, stated that he was withdrawing his appeal on the "back" issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

Service connection for right replacement due to arthritis is denied.

Service connection for left replacement due to arthritis is denied.

The issue of entitlement to a higher initial rating for lumbosacral DDD with lumbar spinal stenosis with spondylolisthesis at L4-L5 and degenerative changes status post surgical repair is dismissed.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


